Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, drawn to polymer / polydioxanone microparticle(s) having a raspberry-shape and comprising 20 to 200 micron diameter secondary particles comprising primary particles in the reply filed on July 11, 2022 is acknowledged.
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-4 as filed on February 11, 2022 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022 was considered.
	As a courtesy, complete copies of the Non-Patent Literature Documents are appended to the instant Office Action.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1: “an average particle diameter (D50)” should recite “the average particle diameter (D50)” because there is only one average particle diameter and antecedent basis therefor is implicit and a space should be inserted between value and the units in “200m” in the 3rd wherein clause.  
Claim 1:  “are polydioxanone” should recite “are made of polydioxanone” or “comprise polydioxanone” or some variation thereof because a microparticle is not a polymer as set forth in the 4th wherein clause.
Claim 1:  “a difference in concentration” should recite “the difference in concentration” in the 5th wherein clause.
 Claim 1:  “an average particle diameter” should recite “the average particle diameter” in the 8th wherein clause and “the secondary particle” should recite “the secondary particles” consistent with the antecedent in the 1st wherein clause.
Claim 2: “a particle diameter” should recite “the particle diameter”.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is drawn to a biodegradable polymer microparticle comprising a core and a shell (e.g., preamble), however, the biodegradable polymer microparticle contains a first biodegradable polymer microparticle and a second biodegradable microparticle (e.g., 4th wherein clause).  It is unclear how one microparticle can contain two microparticles and it is unclear how the two microparticles are related to the core and the shell.  Claim 1 further defines the first biodegradable polymer microparticle as comprising the biodegradable polymer microparticles in the core (e.g., 5th wherein clause).  It is unclear how the first microparticle can contain (multiple) microparticles in the core, particularly in view of the earlier recitations which suggest the first microparticle is a component of the microparticle set forth in the preamble rather than vice versa.  The specification fails to remedy the ambiguity because paragraphs [0036]-[0038], [0044], [0046], [0062]-[0063], [00185] appear to disclose a biodegradable polymer microparticle comprising a core that is an aggregate or secondary particle of primary particles and appears to disclose a shell of microparticles formed onto core and paragraphs [0059], [00188]-[00190] appear to disclose the first and the second microparticles and cite to Figure 2, however, it remains unclear how the single microparticle of Figure 2 is a first and second microparticle and it remains unclear how the first and second microparticle are related to the biodegradable polymer microparticle comprising the core and the shell.  Claims 2-4 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguities.  For purposes of applying prior art, it is presumed that claim 1 encompasses two separate populations of microparticles, the first being raspberry shaped and the second being more conventionally spherical consistent with the limitation of “the same concentration in the core and the shell”.
	Claim 1 recites the primary particle in the 8th wherein clause, however, the antecedent in the 1st wherein clause recites a plurality of primary particles.  It is unclear which of the plurality of particles “the primary particle” is intended to reference.  Claims 2-4 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
	Claim 1 recites the core in the 8th wherein clause, however, it is unclear which core is referenced because the biodegradable polymer microparticle as set forth in the preamble comprises a core, the first biodegradable polymer microparticle comprises a core (e.g., 5th wherein clause) and the second biodegradable polymer microparticle comprises a core (e.g., 6th wherein clause).  Claim 1 also recites a shell in the 8th wherein clause and it is unclear which shell is referenced.  Claims 2-4 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
	Claim 1 recites an average particle diameter of the secondary particle is 80 to 150 microns in the 8th wherein clause, however, the 3rd wherein clause recites an average particle diameter of the secondary particle is 20 to 200 microns.  It is unclear whether these secondary particles are the same particle, in which case the recitation of two different ranges renders the claim indefinite, or whether the different ranges are intended to be applicable to different particles.  Claims 2-4 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
	Claim 4 recites the polydioxanone has a porosity, however, the polydioxanone is a component of the first and the second microparticles as set forth in the 4th wherein clause of claim 1.  It is unclear how the polydioxanone can have a porosity and the specification fails to remedy the ambiguity because paragraph [0057] suggests the claimed porosity of 2 to 85 % is a property of the biodegradable microparticle per se, e.g., is indicative of pores or void spaces resulting from the imperfect aggregation of particles because the porosity of the core is less than the porosity of the shell, rather than a property of the polymer as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Choi et al. (US 2017/0129993) teach polydioxanone particles with an average particle diameter of 1 to 150 microns; the polydioxanone has a weight-average molecular weight of 200,000 to 250,000 (title; abstract; paragraphs [0026], [0035], [0043]; Table 1; claims).  
	Lee et al. (US 2018/0043061) teach porous polymer / polydioxanone particles with an average particle size of 10 to 3000 microns; the particle comprises a porous shell and a more dense but still porous core (title; abstract; Figures; paragraphs [0025]-[0027], [0030]; claims).
	Chien et al. (US 2014/0332773) teach raspberry-like polymer particles with a particle size between 0.01 and 50 microns, however, the particles are primary particles instead of secondary particles formed from the aggregation of primary particles (title; abstract; Figures; paragraph [0027]; claims):

    PNG
    media_image1.png
    217
    544
    media_image1.png
    Greyscale

	Jhaveri et al. (US 2014/0228477) teach an agglomerated polymer of particulate polymer having an average size of 1 to 1000 nm and an agglomerate of size of 200 to 3000 nm 
(title; abstract; Figures; paragraphs [0004], [0011]; claims).
	Wagner et al. “Towards nanoscale composite particles of dual complexity,” Journal of Colloid and Interface Science 355:115-123, 2011 teach heteroaggregates of nanoparticles of different size and illustrate clusters of core particles of 200 nm coated with smaller nanoparticles (title; abstract; Figures 5-6):

    PNG
    media_image2.png
    133
    734
    media_image2.png
    Greyscale

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633